Citation Nr: 1615851	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease, residuals of L4-L5 discectomy.

2. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee.

3. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1985 to September 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for the Veteran's degenerative disc disease, residuals of L4-L5 discectomy, osteoarthritis of the right knee, and osteoarthritis of the left knee. The RO assigned a 20 percent evaluation for the back disability and separate 10 percent evaluations for each knee disability, effective from October 1, 2006.

During the pendency of the appeal, in a December 2009 rating decision, the RO increased the evaluation for the Veteran's service-connected back disability from 20 percent to 40 percent effective from October 1, 2006.  In a January 2013 rating decision, the RO granted separate 10 percent ratings for lower extremity radiculopathy effective June 22, 2012.  In a December 2015 rating decision, the RO granted separate 10 percent ratings for instability of the right and left knees effective October 1, 2015.  The Veteran has not appealed these decisions.  Accordingly, the evaluations for radiculopathy and instability will not be discussed in the decision below.  

The Board remanded the case for further development in June 2012 and July 2015.  The case has since been returned to the Board for appellate review.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).





FINDINGS OF FACT

1. The Veteran's degenerative disc disease, residuals of L4-L5 discectomy, causes pain and severe limitation of motion of his thoracolumbar spine, but does not cause ankylosis.

2. The Veteran's right and left knee osteoarthritis causes pain, but does not result in a limitation of flexion to less than 120 degrees in either knee.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for degenerative disc disease, residuals of L4-L5 discectomy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5243, 5237 (2015).

2. The criteria for an evaluation in excess of 10 percent for osteoarthritis of the left knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3. The criteria for an evaluation in excess of 10 percent for osteoarthritis of the right knee, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C.F.R. § 4.40, Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Back

The Veteran currently has a 40 percent rating for degenerative disc disease, residuals of L4-L5 discectomy, under Diagnostic Code 5243-5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, an evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015).

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation. 38 C.F.R. § 4.71a , Plate V.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

While the record reflects that the Veteran has considerable back pain, it does not contain any evidence that the Veteran's thoracolumbar spine has at any time been ankylosed.  Rather, the record reflects that the Veteran has maintained limited motion.

On VA examination in October 2006 the Veteran reported wearing a back brace daily and being limited in his activities due to back pain.  He reported a great amount of difficulty with bending.  Significantly decreased range of motion was noted, but the Veteran was unable to complete range of motion testing due to pain.

On VA examination in July 2008 the Veteran reported constant pain in his back, as well as stiffness and weakness.  He reported difficulty with bending.  On range of motion testing he had flexion to 30 degrees, extension to 20 degrees, and flexion to 20 degrees.  He was unable to rotate due to back fusion.  After three repetitive uses he had increasing back pain such that he had to stop testing.  His forward flexion was decreased to 15 degrees, extension decreased to 10 degrees, and flexion decreased to 15 degrees.

A November 2010 private treatment record indicates that the Veteran has reported that bending forward is painful and limited.

On VA examination in June 2012 the Veteran had flexion to 40 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees, with pain at the end points of each motion.  There was no additional loss on repetitive-use testing.

As the evidence reflects that the Veteran has retained some range of motion in his back and does not have unfavorable ankylosis of the thoracolumbar spine, a rating in excess of 40 percent is not warranted.  

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation. While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991). 

In this case, the Board acknowledges that the Veteran has repeatedly complained of pain associated with his spine and treats with medication, assistive devices, and even surgery. However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the July 2008 examiner still found motion, although flexion had decreased to 15 degrees and extension decreased to 10 degrees.  The June 2012 examiner found no additional loss with repetitive motion.  All 3 examiners clearly indicated there was no ankylosis.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have some motion of the spine, albeit very limited.  Even considering the effects of pain, there is nothing in the record that suggests the pain resulted in a functional loss akin to the spine being fixed in flexion or extension, or the ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a , Diagnostic Code 5242, Note 5.

In other words, the current 40 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based solely on pain is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also considered whether an increased evaluation was warranted under Diagnostic Code 5293.  In this regard, there was no evidence that the Veteran's lumbar spine disability is manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician. 38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

The Board considered whether an increased evaluation could be granted based upon the granting of a separate neurological disability related to the lumbar spine, other than the bilateral radiculopathy for which the RO recently granted service connection.  However, the Veteran denied any bowel or bladder impairment and the record does not support a separate rating for such neurological disabilities.

Knees

The Veteran currently has 10 percent ratings for osteoarthritis of the right and left knees under Diagnostic Code 5003-5260.

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a (2015).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2015).

The evidence does not reflect that the Veteran's flexion in either knee has been limited to less than 120 degrees at any point during the period on appeal.

On VA examination in October 2006 the Veteran reported intermittent knee pain, often brought on by squatting or standing for more than 10-15 minutes.  Range of motion testing showed flexion to 130 degrees and extension to 0 degrees bilaterally with no evidence of pain.  He was unable to complete repetitive-use testing due to back pain.  There was no evidence of weakness, lack of endurance, or fatigue in the knees.

On VA examination in July 2008 the Veteran again reported intermittent pain in his knees.  He also reported weakness, fatigability and lack of endurance, and occasional swelling with flare-ups.  He reported flare-ups occur three times a week lasting from several minutes to hours.  He did not report additional limitation of motion or function during a flare-up.  On range of motion testing he had flexion to 130 degrees and extension to 0 degrees.  He was unable to complete repetitive-use testing due to back pain.

On VA examination in June 2012 the Veteran reported daily flare-ups of pain with prolonged standing.  On range of motion testing he had flexion to 120 degrees and extension to 0 degrees bilaterally with pain at the end points of each motion.  No additional functional loss or loss of range of motion was found after three repetitions.  The Veteran reported using a knee brace occasionally and stated that he regularly uses a cane due to his back.

On VA examination in October 2015 the Veteran did not report flare-ups but did report pain in his knees on impact.  On range of motion testing he had flexion to 120 degrees and extension to 0 degrees bilaterally.  Pain was noted on examination to cause functional loss.  No additional functional loss or range of motion was found after three repetitions.  The examiner found that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  

As a higher rating under Diagnostic Code 5260 requires flexion limited to at least 30 degrees and the Veteran has consistently demonstrated flexion in both knees to 120 to 130 degrees without additional functional loss such that the criteria for a higher rating is more closely approximated, the Board finds that a higher initial rating is not warranted.  The Board specifically acknowledges the Veteran's reports of knee pain that he has treated with medication, assistive devices and injections and considered whether the functional loss due to pain could result in a higher schedular evaluation.  In this case, the Board finds that his current rating adequately contemplates that pain and the resultant functional loss.  Specifically, examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  Although the Veteran could not perform repetitive motion of the knees in 2008 due to back pain, examinations in 2012 and 2015 reflected there was no additional functional loss or range of motion after repetitive use.  Therefore, an increased evaluation based solely on pain is not warranted. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether a rating is appropriate under any other diagnostic code, but finds that it is not.  The evidence does not show that the Veteran's service-connected left and right knee disability involves limitation of extension (Diagnostic Code 5261), ankylosis (Diagnostic Code 5256), removal of semilunar cartilage, symptomatic (Diagnostic Code 5259), dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (Diagnostic Code 5258), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, ratings under those diagnostic codes may not be assigned.  The Veteran has already been assigned separate 10 percent ratings for instability of the right and left knees under Diagnostic Code 5257.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's degenerative disc disease, residuals of L4-L5 discectomy, or osteoarthritis of the right and left knees.  See 38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected degenerative disc disease, residuals of L4-L5 discectomy, and osteoarthritis of the right and left knees that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of range of motion, instability, and radiculopathy are contemplated in the ratings assigned.  Limitation of motion of the spine and knees are expressly contemplated by the schedular criteria set forth in 38 C.F.R. § 4.71a , Diagnostic Code 5242, 5260, 5261.  Additionally, the regulations and caselaw mandate consideration of painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy. 38 C.F.R. § 4.40 , 4.41, 4.44, 4.45, 4.46, and 4.59.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's service-connected back and knee disabilities.  The Veteran is also already in receipt of individual unemployability effective March 20, 2008.  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2006, prior to the initial adjudication of the claim on appeal, that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim for higher initial ratings arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in March 2009, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2006, July 2008, June 2012, and October 2015.  The examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 40 percent for degenerative disc disease, residuals of L4-L5 discectomy, is denied.

An initial evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.

An initial evaluation in excess of 10 percent for osteoarthritis of the right knee is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


